Court of Appeals
Seventh Court of Appeals
P.O. Box 9540
Amarillo, Tx 79105-9540
                                                        ~ ~UL~· 2! ~
                                                         SEVENTH COURT OF APPEALS
                                                             VIVIAN LONG, CLERK

                                                   7/25/15

RE: Case No. 07-15-00152-CV
    Trial Court No. D-l-GN-14-004398

Style: Joe Adam Ramirez and Frederick Q. Herrod
       v.
       Rissie Owens and Texas Board of Pardons and Paroles

Dear Clerk,

  Please file this Motion for extension of time with the court.

Tha   you,
 ~;L ..
 oe Adam Ramirez
Daniel Unit
938 S.FM 1673
Snyder, Tx 79549
                                                             ~ J~L ~ 2G~ ~
                                  07-15-00125-CV



                          IN THE SEVENTH COURT OF APPEALS
                                                             SEVENTH COURT OF APPEALS
                                                                 VIVIAN LONG, CLERK

                                 Joe Adam Ramirez

                             and Frederick Q. Herrod,

                                    Appellants

                                        vs.

                                  Rissie Owens,

                    and Texas Board of Pardons and Paroles

                                    Appellees



                           MOTION FOR EXTENSION OF TIME



Attorney for appellants: Joe Adam Ramirez & Frederick Q. Herrod

Daniel Unit, 938 S.FM 1673, Snyder Texas 79549

Telephone no.:()

Fax no.:

SBTO no.:



Attorney for Appellees: Carole M. Garcia, Assistant Attorney General

P.O. Box 12548, Capitol Station, Austin, Texas 78711

Telephone no.: (512) 463-2080

Fax no.: (512) 936-2109

SBOT no. 07631680
                                    FACTS

  Appellants Ramirez and herrod have been Granted an extension of time where

the Appellants brief would be due on or before July 27, 2015.

  Appellants are requesting another extension of time and will show the foll-

owing.

  Appellant Ramirez is the one who is doing all the legal work in this Appeal.

He has been suffering from a Medical Condition inwhich his right testical

has a very large lump, and due to that lump he can not sit, stand or walk

for long periods of time due to the pain.

  He has been to Abilene Hospital, and is scheduled to return to the hospital

in the next week or so.

  Appellants are asking for a 30 day extension of time. This would give Ramirez

a chance to get his medical conditions under controle and allow him time

to fufil his obligations in having the Appellants brief filed with the court.

                                    PRAYER

Wherefore, Appellants are asking that this court Grant them the Extension

of time.


Date: Z~:JS-1-:£


                                              oe Adam Ramirez
                                             Daniel Unit
                                             938 S.FM 1673
                                             Snyder, Texas


Date:~                                       Frederick Q.
                                             Daniel Unit
                                             938 S.FM 1673
                                             Snyder, Texas 79549


                                   1 of 2
                             CERTIFICATE OF SERVICE

  I Joe Adam Ramirez and Frederick Q. Herrod, acting in pro se declare under

penalty of perjury that the true and foregoing motion for appellants request

for extension of time has been placed in the daniel unit Mailing system on

the 25th day of July 2015 requesting first class mail from the Unit law

library addressed to

Carole M. Garcia
Assistant Attorney General
P.O. Box 12548
Austin, Texas 78711-2548


                                                               Ramirez       ~


                                              ::J~, t Jdl>--<-
                                                      Frederick Q. Herrod




                                    2 of 2
      Joe Adam Ramirez.#636417
      rpanieJ-' un'i t     ·                                                              A.EH ~... E: f~E TX 7\:~6
      938 'S~FM 1673                          .               .
      Snyder Texas 79549           ,.   •:.
                                                  )   \·:,·   ··~ ...~~'
                                                                           28.. .JUL2::015. l:.~v-1 1 ...!"




                                                                       Clerk
                                                              Seventh Court of Appeals
                                                                   P.O. Box 9540
                                                              Amarillo, Tx 79105-9540




                                  ?S.i C:5$S5·4Ci                                                  iil j Ii IIIJJlllljlli IJI!JJiJJ iJIIjl ji Ill j j !J Iilii Ill! /lljljllljJ fl

~~.,.,...--------------·-=·~~"1.\~~~·r?'1d'-"»'~                               ;   'Ill   ...   '";e,-"b'R~~·~.i.<l""""'-"'=•~~=...-..=.;.:<i--.·.,~='·"'~""-"-'"'~~~~~?6~••/